DETAILED ACTION
	Claims 1, 3-10 and 12-14 are present for examination.
	Claims 1, 3, 10 and 12 have been amended.		Claims 2 and 11 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Luke Y. Choi (Reg. No. 76,846) on 03/11/2022.

The application has been amended as follows: 
Claim 6, where it says “The method of claim 2, wherein the page…” should be --The method of claim 1, wherein the page...--.
Claim 7, where it says “The method of claim 2, further comprising…” should be --The method of claim 1, further comprising...--.
Claim 8, where it says “The method of claim 2, further comprising…” should be --The method of claim 1, further comprising...--.
Claim 9, where it says “The method of claim 2, further comprising …” should be --The method of claim 1, further comprising...--.


Allowable Subject Matter
Claims 1, 3-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art or combination of prior art teaches or suggest performing demand paging depending on an application operation; and loading, at the processor, data on a memory in response to the demand paging; and processing the page fault selectively by the operating system or by the processor, dependent on a result of checking bits of a page table entry, wherein the loading of the data on the memory includes: looking up, at a memory management unit constituting the processor, a page table; checking a present bit of a page table entry; when the present bit corresponds to a first value determined in advance, checking a logical block address (LBA) bit of the page table entry; and when the LBA bit corresponds to a second value determined in advance, processing the page fault through a fault processing unit constituting the processor as recited in claim 1; and a memory management unit configured to look up a page table and to check a present bit of a page claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 02/25/2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139